DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/3/21 with respect to the rejection of claims 1-23 under 35 U.S.C. §103 have been fully considered and are not persuasive. Accordingly, the rejection is respectfully maintained.  
Applicant argues that the rejection of claim 1-15 over the combination of Abate and Yu fails to teach the step of “analyzing the one or more cells of each first microdroplet in the array chamber using the fluorescence imaging microscope for a period of time”, and that because Abate teaches a subsequent, allegedly incompatible, step of lysing cells after formation of microdroplets, there would be no motivation to combine and one of ordinary skill in the art would not therefore probe spatio-temporal associations between phenotypic markers of cell activity and gene/protein expression using the method taught by the combination of Abate and Yu. 
It is the position of the examiner that no probing of spatial-temporal association is claimed. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Moreover, Abate teaches the amended step (c)  of analyzing an activity of a cell using fluorescence microscope in [0020] wherein the secretion on the encapsulated single yeast cells 
In addition, there is a motivation to combine Abate and Yu because, in this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the matrix precursor (alginate) of Yu into the methods and systems teachings for detecting biological components of Abate for the benefit of allowing continuous flow control for both long-term cell culture as well as drug testing (see the left column of page 2424 of Yu). 
Accordingly, the rejection of claims in view of the combination of Abate and Yu is respectfully maintained. 
Regarding Applicant’s remarks directed towards the rejection of claims 16-19 and 21 over the combination of Abate, Yu and Gilbert, Applicant alleges that Gilbert is incompatible with the method taught by Abate because Gilbert is suitable for screening and sorting of microdroplets and Abate is suitable for splitting microdroplets.
It is the position of the examiner that because Abate teaches sorting microdroplets (see [0020], [0082] and Figure 2), it follows that Gilbert, which teaches likewise, is suitable for its intended use when combined with Abate and Yu. 
Accordingly, the rejection claims in view of the combination of Abate, Yu and Gilbert is respectfully maintained.
	In applicant’s remarks directed towards the rejection of claim 20 over the combination of Abate, Yu and Gilbert, as evidenced by CRL-2408 NK-92 MI product 
	It is the position of the examiner that the evidentiary CRL-2408 NK-92 MI product sheet need not teach a limitation because all limitations claimed are taught by the combination of Abate, Yu and Gilbert. The evidentiary product sheet is merely brought in to clarify the NK92MI term in Gilbert. 
Accordingly, the rejection claims in view of the combination of Abate, Yu and Gilbert as evidence by the CRL-2408 NK-92 MI product sheet is respectfully maintained.
	Regarding Applicant’s remarks directed towards the rejection of claims 22-23 over the combination of Korny and Abate wherein applicant alleges that the combination fails to teach or suggest a droplet merging junction having an expansion region upstream and a constricted neck downstream as required by amended claim 22, examiner respectfully disagrees. 
It is the position of the examiner that Abate teaches a droplet merging droplet merging junction having an expansion region upstream and a constricted neck downstream (see Figure 20 and [0120] of Abate which recites “merging a microdroplet with a second microdroplet”). 
Accordingly, the rejection claims in view of the combination of Korny and Abate is respectfully maintained.     


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Abate et al (US PGpub 2016/0177375) in view of Yu (NPL titled “Droplet-based microfluidic system for multicellular tumor spheroid formation and anticancer drug testing”)
Regarding claim 1, Abate teaches a method for detecting nucleic acid expression in a single cell (see [0020], which recites “FIG. 2, Panels A-E depict 
(a) providing a fluorescence imaging microscope (see [0044], which recites “[t]he picoinjected drops are collected into a tube, thermocycled, and imaged with a fluorescent microscope”) and a microfluidic device capable of forming an array of aqueous microdroplets in oil (see [0017], which recites “microfluidic devices include a cell loading region to encapsulate a cell to be analyzed in a microdroplet; a first chamber in fluidic communication with the cell loading region […]; a second chamber in fluidic communication with the first chamber”), the device comprising first and second translucent microdroplet array chambers (see [0130], which recites the “laser may excite fluorescent dyes within the drops, and any emitted light is captured by the objective and imaged onto a PMT after it is filtered through a dichroic mirror” which is a translucent mirror/filter with significant reflection and transmission properties at two different wavelengths); 
(b) preparing a plurality of first aqueous microdroplets (see [0096], which recites “"drop," "droplet," and "microdroplet" may be used interchangeably, to refer to tiny spheres containing an aqueous phase, e.g., water, generally ranging from 0.1 to 1000 μmin diameter, which may be used to encapsulate cells, DNA, enzymes, and other components”) in an oil phase (see [0044], which recites “[d]rops containing RNA and RT-PCR reagents are created with a microfluidic T-junction and carrier oil”) using the microfluidic device, each microdroplet 
(c) analyzing an activity of the one or more cells of each first microdroplet in the array chamber using the fluorescence imaging microscope for a period of time (see [0020], which recites “FIG. 2, Panels A-E depict single cells enclosed in microdroplets, using a fluorescence assay. Yeast cells (black specks) enter from the far left and are encapsulated into drops, shown at low (4× objective; Panel A) and high magnification (10× objective; Panel B). The drops are incubated to allowing the yeast to secrete their product (Panel C); this produces a fluorescent compound in the drops, so that drops containing efficient producers quickly become fluorescent (Panel D). The drops are then sorted to extract the most efficient yeast using a microfluidic sorter (Panel E). The scale bars denote 80 mm” and [0461], which recites “[f]or the fluorescence imaging, an automated microscope captures a mosaic of the entire flow cell and stores the images on a hard drive”); 
 (d) transporting the first microdroplets (i.e. the single cell microdroplets) out of the array chamber and through a microdroplet merging device, where the first microdroplets are individually merged with second microdroplets (referred to as a surfactant in [0117]) to form a plurality of third microdroplets (see [0120], which recites “a reagent may be added to a microdroplet by a method involving merging a microdroplet with a second microdroplet that contains the reagent(s). This droplet may be merged with the first microdroplet to create a microdroplet that includes the contents of both the first microdroplet and the second microdroplet” and further see [0116], which recites “the composition and nature of the microdroplets may 
(e) transporting the third microdroplets into the second microdroplet array chamber (see [0121], which recites ”reagents may also, or instead, be added using techniques such as droplet coalescence, or picoinjection. In droplet coalescence, a target drop (i.e., the microdroplet) may be flowed alongside a microdroplet containing the reagent(s) to be added to the microdroplet. The two microdroplets may be flowed such that they are in contact with each other, but not touching other microdroplets. These drops may then be passed through electrodes or other means of applying an electrical field, wherein the electric field may destabilize the microdroplets such that they are merged together”);
(f) fixing and permeabilizing the cells embedded within the plurality of third microdroplets (see [0016], which recites “detection may involve fixing and/or permeabilizing one or more cells in one or more microdroplets”); 
(g) incubating the third microdroplets with one or more fluorescently-labeled oligonucleotide probes (see [0016], which recites “the reagents added to the microdroplet for RT-PCR or PCR further includes a fluorescent DNA probe capable of detecting real-time RT-PCR or PCR products”); 
(h) detecting the oligonucleotide probes in individual cells within the third microdroplets in the second microdroplet array chamber using the fluorescence imaging microscope (see [0112], which recites the “reagents added to the microdroplet for RT-PCR or PCR further includes a fluorescent DNA probe capable of detecting real-time RT-PCR or PCR products” and [0146], which recites “methods for genotyping components from biological samples. By “genotyping” it is meant the 
(i) determining the expression of one or more nucleic acids in individual cells based on the detected oligonucleotide probes (see [0115], which recites “probes (e.g., nucleic acid or antibody probes) may be encapsulated in the microdroplet to increase the number of biomarkers analyzed. In another embodiment, fluorescence polarization may be used to achieve a greater number of detectable signals for different biomarkers for a single cell” and [0112], which recites “the reagents added to the microdroplet include more than one DNA probe, e.g., two fluorescent DNA probes, three fluorescent DNA probes, or four fluorescent DNA probes. The use of multiple fluorescent DNA probes allows for the concurrent measurement of RT-PCR or PCR products in a single reaction).
	Abate does not explicitly teach a second micro droplet containing a matrix precursor to form a biocompatible matrix embedding one or more cells. 
	In the analogous art of providing a droplet-based microfluidic system for multicellular tumor spheroid formation and anticancer drug testing, Yu teaches a biocompatible matrix (referred to as an alginate gel) by reciting in the left column of page 2424 ”a droplet-based microfluidic system for formation of alginate gel beads for cell encapsulation and 3D culture. This cell culture platform allows continuous flow control for both long term cell culture as well as drug testing”. In addition, Yu teaches a matrix precursor (referred to as alginate precursor) by reciting in the left bottom column in page 2425 “For droplet formation, the dispersed phases consisted of two solutions: the alginate precursor + cell 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the matrix precursor (alginate) of Yu into the methods and systems teachings for detecting biological components of Abate for the benefit of allowing continuous flow control for both long-term cell culture as well as drug testing (see the left column of page 2424 of Yu). 
Regarding claim 2, the combination of Abate and Yu teaches the method of claim 1, wherein the nucleic acid is mRNA (referred to as CD44 transcript in [0045] of Abate, and further see [0495]-[0496] and [0505] which recites “Detection of RNA Transcripts in Picoinjected Drops”).
Regarding claim 3, the combination of Abate and Yu teaches the method of claim 1, wherein the biocompatible matrix (referred to as alginate gel in the left column of page 2424 of Yu) is alginate. 
Regarding claim 4, the combination of Abate and Yu teaches the method of claim 1, wherein the cells are non-adherent cells (see [0005] of Abate, which recites the “methods may be used to detect and/or quantify specific components in a biological sample, such as tumor cells, e.g., circulating tumor cells, or CTCs”, circulating tumor cells are cells that circulate in the circulatory system and by definition are not adhered to tissue).

Regarding claim 6, the combination of Abate and Yu teaches  the method of claim 5, wherein at least one type of cell is an immune cell (see [0008] of Abate, which recites methods for the detection of cells include encapsulating a plurality of cells in a plurality of microdroplets under conditions in which a majority of microdroplets contain zero or one cell, wherein the plurality of cells are obtained from a subject's blood sample”, blood cells include immune cells) and at least one type of cell is a tumor cell (which contains an oncogene) (see [0128] of Abate, which recites “stain is added to each microdroplet so that in the event a characterizing gene, e.g., an oncogene, is present and PCR products are produced, the drop will become fluorescent.).
Regarding claim 7, the combination of Abate and Yu teaches the method of claim 1, wherein one or more additional reagents are added to the aqueous microdroplets after their formation (see [0226] of Abate, which recites “[t]he microfluidic may also include a picoinjection microchannel comprising a picoinjector, wherein the picoinjection microchannel may be a pressurized microchannel capable of receiving the sample of the diluted microdroplet produced by the drop sampler 
Regarding claim 8, the combination of Abate and Yu teaches the method of claim 7, wherein at least one of the additional reagents is an antitumor agent (referred to as doxorubicin on pages 2425-2426 of Yu, which recites “[D]oxorubicin (Dox) is an anthracycline molecule that intercalates in DNA and inhibits topoisomerase II. As an anticancer agent, the drug inhibits RNA and DNA synthesis. During on-chip drug testing, the Dox solution was prepared with 0.2% dimethylsulfoxide (DMSO) and DMEM culture medium. After visual confirmation of spheroid formation at 4 days, the drug-free culture media was replaced with 400, 800, 1200, and 1600 nM Dox solutions”).
Regarding claim 9, the combination of Abate and Yu teaches the method of claim 1, wherein the method comprises simultaneous analysis of at least 1000 aqueous microdroplets (see [0108] of Abate, which recites ‘incubating the microdroplets may involve the use of a device of the general types depicted in FIG. 12, Panels A-C, and FIG. 13; a device of this general type may be referred to herein as a “Megadroplet Array.” In such a device, an array of hundreds, thousands, or millions of traps indented into a channel”).
Regarding claim 10, the combination of Abate and Yu teaches the method of claim 1, wherein the method comprises simultaneous analysis of at least 4000 aqueous microdroplets (see [0108] of Abate, which recites ‘incubating the microdroplets may involve the use of a device of the general types depicted in FIG. 
Regarding claim 11, the combination of Abate and Yu teaches the method of claim 1, wherein aqueous microdroplets are sorted and routed to a selected fluidic pathway, chamber, or off-device location, according to an optical signal detected in the aqueous microdroplets (see [0019] of Abate, which teaches “droplets are then optically scanned using flow cytometry and sorted using droplet sorting to recover them right. The droplets may be stored or used for further analysis, such as being subjected to sequencing e.g., used as input for a next-gen sequencer, or provided to a sequencing facility”). 
Regarding claim 12, the combination of Abate and Yu the method of claim 1, wherein steps (a) to (h) are performed in 10 hours or less (Abate and Yu recite the limitations of steps (a) to (h) with no indication these steps must be performed in more than 10 hours, therefore the steps may be performed in less than 10 hours (see Figure 14, [0032] of Abate).  
In addition, Abate teaches that dimensions of the device and flow rates were adjusted to obtain a desired drop size (see [0500], which recites “[t]he dimensions of the device and flow rates of the reagents were adjusted to obtain the desired 30 mm drop size”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to perform steps within a workable time frame since where the general conditions of the claim are disclosed in the prior art, discovering a workable ranges involves only routine skill in the art (see In re Aller, 220 F.2d 454, 456, 105 
Regarding claim 13, the combination of Abate and Yu teaches the method of claim 1, wherein step (f) further comprises a dehydration step (see [0144] of Abate, which recites “[a]ny suitable method can be used to fix cells, including but not limited to, fixing using formaldehyde, methanol and/or acetone”).
Regarding claim 14, the combination of Abate and Yu teaches the method of claim 1, further comprising detection of a protein species by antibody staining (see [0115] of Abate, which recites “beads conjugated with dyes and probes, e.g. nucleic acid or antibody probes, may be encapsulated in the microdroplet to increase the number of biomarkers analyzed” and [0115] of Abate, which recites “labeled antibodies may be used to target protein targets localized to cellular components while labeled PCR and/or RT-PCR products are free within a microdroplet. This allows for dyes of the same color to be used for antibodies and for amplicons produced by RT-PCR).
Regarding claim 15, the combination of Abate and Yu the method of claim 1, wherein the activity analyzed in step (c) is cytotoxicity (see left column in page 2426 of Yu which recites “[T]oxicity was examined after 48 h of drug dosing by quantifying cell viability”). 
Claims 16-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Abate in view of Yu, as applied to claim 1 above, and further in view of Gilbert (WO 2015/031190).

The combination of Abate and Yu does not explicitly teach gene expression is obtained following analysis of interaction of the two or more cells within a microdroplet in step c.
In the analogous art of determination of immune cells and other cells by inter alia encapsulating immune cells and target cells in microfluidic droplets contained within a microfluidic channel, Gilbert teaches a microdroplet comprising two or more interacting cells comprising an immune cell and a tumor cell (see page 3 line 30 – page 4 line 1, which recites “the present invention is generally directed to method comprising encapsulating immune cells and target cells in microfluidic droplets contained within a microfluidic channel such that at least some of the microfluidic droplets contain at least one immune cell and at least one target cell”,  and further see page 38 line 26- 32, which recites “example demonstrates a screen for cells that can produce neutralizing antibody. A schematic of this example is shown in Fig. 5A. In these examples, RAW 264.7 cells (3-5/drop) were infected with MNV-1 at ~ 1 PFU/drop, and RT-PCR was used to assess effect of A6.2 neutralizing antibody. Two sets of droplets were created: 1) virus, target cells, and A6.2 neutralizing hybridoma cells, and 2) virus, target cells, and irrelevant hybridoma cells”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the step of obtaining  interacting cell gene expression, as taught by Gilbert, into the method of the 
Regarding claims 17-19, the combination of Abate, Yu and Gilbert teaches the method of claim 16, wherein the method comprises simultaneous analysis of at least 4000 groups of two or more interacting cells wherein one the two or more interacting cells is an immune cell and another of the two or more interacting cells is tumor cell (see [0108] of Abate, which recites that “incubating the microdroplets may involve the use of a device of the general types depicted in FIG. 12, Panels A- C, and FIG. 13; a device of this general type may be referred to herein as a Megadroplet Array”).
In such a device, an array of hundreds, thousands, or millions of traps indented into a channel”, see page 3 line 30 – page 4 line 1 of Gilbert which recites “the present invention is generally directed to method comprising encapsulating immune cells and target cells in microfluidic droplets contained within a microfluidic channel such that at least some of the microfluidic droplets contain at least one immune cell and at least one target cell”,  further see page 38 line 26- 32 of Gilbert which recites “example demonstrates a screen for cells that can produce neutralizing antibody. A schematic of this example is shown in Fig. 5A. In these examples, RAW 264.7 cells (3-5/drop) were infected with MNV-1 at ~ 1 PFU/drop, and RT-PCR was used to assess effect of A6.2 neutralizing antibody. Two sets of droplets were created: 1) virus, target cells, and A6.2 neutralizing hybridoma cells, and 2) virus, target cells, and irrelevant hybridoma cells”).
Regarding claim 21, the combination of Abate, Yu and Gilbert teaches the method of claim 19, wherein immune cells and tumor cells are present in a ratio .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Abate in view of Yu, as applied to claim 1 above, and further in view of Gilbert (WO 2015/031190) as evidenced by the attached CRL-2408 NK-92 MI product sheet.
Regarding claim 20, the combination of Abate, Yu and Gilbert teaches the method of claim 19, wherein the immune cell is an NK cell (see page 35 line 4-5 of Gilbert, which recites “an Effector NK92MI cells” which by evidence of CRL-2408 NK-92 MI product sheet attached are NK cell i.e. natural killer immune cell).
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Korny et al (US PGpub 2015/0346201) in view of Abate et al (US PGpub 2016/0177375).
Regarding claim 22, Korny teaches a microfluidic device (referred to as a  droplet-based microfluidic device 10 in [0048] and illustrated in Figure 1)  for detecting nucleic acid expression in a single cell (see [0006] which recites “[w]hen assaying cells and microorganisms, droplets provide a closed, controlled environment that prevents the diffusion of the molecules produced by cells thus enabling characterization of biochemical processing on a single-cell level”), the device comprising: 

a nozzle (21) formed by a T-shaped intersection of the first and second microchannels, the nozzle capable of producing aqueous microdroplets suspended in the oil, the aqueous microdroplets comprising the cells (see [0048], which recite [t]he central mixing conduit 20 terminates at a droplet forming nozzle 21 for coencapsulating the first and second aqueous solution admixture in picoliter-scale droplets 22” and see [0096], which recites “[t[he microfluidic device was composed of two parts: a droplet forming nozzle and a 103 droplets storage array); 
a first microdroplet array chamber having a first end fluidically connected to the nozzle (see [0014], which recites “a system for performing a picoliter volume microfluidic assay including a microfluidic device comprising a first solution source, a second solution source, a nozzle in communication with the first and second solution sources, the nozzle configured for co-encapsulating the first solution and the second solution in a plurality of droplets within the microfluidic device, and an array of wells in communication with the nozzle, the array of wells configured to receive the plurality of droplets”), a second end fluidically connected to a first end of a droplet merging junction (see [0014]), and a translucent window (referred to as a dichroic filter 76 in [0089] configured to allow imaging of an array of 
Korny does not explicitly teach a second microdroplet array chamber, fluidically connected to a second end of a droplet merging junction having an expansion region upstream and a constricted neck downstream; and 
a third inlet for an aqueous reagent solution, the third inlet connected to the droplet merging junction and configured to provide one or more reagents in aqueous microdroplets for merging with microdroplets transiting through the droplet merging junction from the first microdroplet array chamber to the second microdroplet array chamber.
In the analogous art of providing methods and systems for detecting biological components, Abate teaches a second microdroplet array chamber (referred to as a first chamber in [0017]), fluidically connected to a second end of a droplet merging junction (referred to as a cell loading region in [0017]) having an expansion region upstream and a constricted neck downstream (see Figure 20 and [0120] of Abate which recites “merging a microdroplet with a second microdroplet”); and 
a third inlet (referred to as means for adding a second reagent in [0017])  for an aqueous reagent solution, the third inlet connected to the droplet merging 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teachings of Abate into the device of Korny for the benefit of adding a reagent that could be denatured in a prior step (see [0477] which recites “[o]ne step, which may be important in running a droplet reaction, is the ability to add reagents to pre-existing drops. As an example, drop addition might be beneficial if a final drop reaction requires a reagent that could be denatured in a prior heating step”).
Regarding claim 23, the combination of Korny and Abate teaches a system for detecting nucleic acid expression in a single cell, the system comprising: the microfluidic device of claim 22; a fluorescence imaging microscope (see [0099] of Korny, which recites “[f]luorescence images were captured on a Zeiss 200 Axiovert . 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Abate and Yu as applied to claim 1 above and further in view of Matsushita “Cancer Exome Analysis Reveals a T Cell Dependent Mechanism of Cancer Immunoediting”, 
Regarding claim 24, the combination of Abate and Yu teaches the method according to claim 1. 
The combination of Abate and Yu does not explicitly teach a method wherein an activity of one or more cell analyzed is an activity of a cancer-associated immune cell, an antigen specific activity of a T cell, an immunoregulatory activity of a cytotoxic T cell, an interaction between a T cell and a target cell, an interaction between an effector cell and an antigen-presenting cell, an interaction between an effector cell and a target cell.
In the analogous art of providing systems and methods for analysis of cells, Matshushita teaches a fluorescence-activated cell sorting analysis method for the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the analysis of an activity of a cancer-associated immune cell i.e. tumour-infiltrating lymphocytes for the benefit of efficiently quantifying analysis of tumour-infiltrating lymphocytes (see (see section Fluorescence-activated cell sorting analysis in page 11 of Matsushita).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179.  The examiner can normally be reached on 8 am - 5 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER WECKER/Primary Examiner, Art Unit 1797